Kassal, J.
(concurring). I concur to emphasize that, irrespective of this court’s determination that punitive damages are not recoverable in this matter (see, Conan v Equitable Capital Mgt. Corp., 774 F Supp 209 [SD NY 1991]; Tyler v Bethlehem Steel Corp., 958 F2d 1176 [2d Cir 1992]), the conduct of defendant Guccione constituted a most reprehensible form of sexual harassment.
As the trial court observed, "Sexual slavery was not a part of [plaintiffs] job description” (149 Misc 2d 150, 163), despite the fact that her employment involved the commercial exploitation of her physical appearance. Indeed, plaintiffs very occupation and background rendered her especially vulnerable to sexual exploitation. The sexual exploitation and harassment found to have occurred by the trier of fact, which took the form of coercive sexual relationships designed to further Guccione’s financial interests, subjected plaintiff to levels of humiliation and degradation that no civilized society should tolerate. Our decision today is in no way intended to trivialize the claims stemming therefrom, which have been vindicated under the laws designed to protect the human rights of all.